Citation Nr: 0505154	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-17 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002).

3.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35 (West 2002).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 1942 to October 
1945.  He died in October 2001.  The appellant is the 
veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.
 
The Board notes that the appellant's June 2003 substantive 
appeal included a request for a Board videoconference 
hearing.  However, in December 2004, she withdrew this 
request.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appeal. 

2.  The veteran died in October 2001; the death certificate 
lists the cause of death as sepsis due to recurrent 
aspiration pneumonia due to tracheoesophageal fistula, with 
chronic obstructive pulmonary disease (COPD) listed as other 
significant condition contributing to death, but not 
resulting in the underlying cause.  

3.  At the time of his death, the veteran had a single 
service-connected disability, inactive osteomyelitis of the 
distal right tibia, rated as noncompensable from July 1965.

4.  There is no competent evidence of a nexus between the 
cause of the veteran's death and his period of service or his 
service-connected disability.  Service and post-service 
medical evidence only provides negative evidence against this 
claim. 

5.  The appellant is not the surviving spouse of a person who 
died of a service-connected disability or who died from 
permanent, total disability resulting from a service-
connected disability.    


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.5(a), 3.303, 3.312 (2004).

2.  Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is not 
established.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
3.22 (2004).  

3.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35 is not established.  
38 U.S.C.A. §§ 3501, 3510 (West 2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a February 2002 letter, the RO advised the 
appellant of the evidence needed to substantiate her claim 
for death benefits, and explained what evidence VA was 
obligated to obtain or to assist her in obtaining and what 
information or evidence she was responsible to provide.  The 
RO provided further explanation as to the evidence needed to 
substantiate each claim in the October 2002 and April 2003 
ratings decisions, as well as the May 2003 statement of the 
case.  In addition, the May 203 statement of the case and the 
December 2003 supplemental statement of the case includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Therefore, the Board 
finds that the RO has given the appellant all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

The Board observes that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice must be 
provided before the initial unfavorable determination by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
this case, the February 2002 VCAA letter from the RO predates 
the October 2002 and April 2003 rating actions on appeal, 
such that there is no conflict with Pelegrini.  

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform to 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21. 

In this case, although the February 2002 VCAA notice letter 
to the appellant does not specifically contain this request, 
the Board finds that she was otherwise fully notified of the 
need to give to VA any evidence pertaining to her claim.  
That letter specifically identified certain evidence that the 
RO would secure.  It also asked the appellant to identify any 
other private, VA, or military medical treatment, as well as 
any other information or evidence she wanted the RO to 
secure.  In addition, the letter asks the appellant to 
provide any other additional evidence.  The RO has properly 
pursued obtaining all evidence described.  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the appellant, such that proceeding to 
evaluate the appeal, if defect can be found, is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the claimant. 

There can be no harm to the appellant, as the VA has made all 
efforts to notify and to assist her with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the more 
general notice of the need for any evidence in the 
appellant's possession.  Thus, the VA has satisfied its 
"duty to notify" the appellant.

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, VA medical records, and a 
medical opinion.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  In addition, the appellant 
submitted private medical records, including the veteran's 
terminal hospital records.  She has not identified or 
authorized the release of any additional medical evidence.  
The Board acknowledges that in the June 2003 substantive 
appeal and February 2004 statement from the appellant's 
representative, it was stated that the veteran had received 
treatment and services at the VA Medical Center in 
Indianapolis.  The representative statement specifically 
referred to possible records in 1956 or 1957 and in 1971.  
However, a September 2003 report of contact with personnel at 
the Indianapolis VA Medical Center states that there were no 
past or present records for the veteran.  A written response 
from the Medical Center dated in October 2003 relates that 
there is no record of the veteran ever having been a patient 
there.  

Given these responses, the Board is satisfied that it is 
reasonably certain that the records described by the 
appellant and her representative either do not exist or that 
further attempts to obtain them would be futile.  38 U.S.C.A. 
§ 5103A(b)(3).  Therefore, the Board finds that the duty to 
assist has been met.  

Analysis

Service Connection for the Cause of the Veteran's Death

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran, with service connection 
determined according to the standards applicable to 
disability compensation.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.5(a) (2004); see 38 U.S.C.A. Chapter 11.  
Generally, a veteran's death is service connected if it 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b). 

As noted above, the veteran died in October 2001.  The death 
certificate listed the cause of death as sepsis due to 
recurrent aspiration pneumonia due to tracheoesophageal 
fistula.  COPD was listed as other significant condition 
contributing to death but not resulting in the underlying 
cause.  At the time of his death, the veteran had a single 
service-connected disability, inactive osteomyelitis of the 
distal right tibia, rated as noncompensable.    

First, the Board notes that service medical records are 
negative for any evidence of tracheoesophageal fistula or 
associated pneumonia or sepsis.  Similarly, there is no 
evidence of COPD or other chronic respiratory problem in 
service.  Consequently, the service medical records provide 
negative medical evidence against the claim that the veteran 
dies due to his service. 

Medical records from Englewood Community Hospital disclose a 
diagnosis of COPD in March 1989, many years after service.  
These records also document the first indication of 
esophageal problems in August 1992, when testing revealed a 
small diverticulum along the lower cervical esophagus.  VA 
medical records relate a history of Zenker's diverticulum 
excision in 1994.  Records of the veteran's September 2001 
and October 2001 terminal hospitalization at Leesburg 
Regional Medical Center indicate that esophagram performed in 
September 2001 revealed a small tracheoesophageal fistula, 
likely cervical in nature, with bilateral cervical esophageal 
diverticulum probably related to the fistula.  The discharge 
diagnoses included multisystem organ failure, ventilator-
dependent respiratory failure, transesophageal fistula, and 
sepsis.  Thus, the evidence of record shows no COPD and no 
esophageal fistula or related problems in service or for many 
years thereafter.  Moreover, there is no evidence of a 
relationship between these disorders and the veteran's period 
of service.  38 C.F.R. § 3.303; Boyer, 210 F.3d at 1353.  As 
a whole, the post-service medical records provide more 
negative medical evidence against this claim as they indicate 
a condition that began many years after service.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The appellant argues that the veteran's service-connected 
osteomyelitis was the direct cause of the infection that 
ultimately resulted in his death.  In April 2003, the RO 
obtained a VA fee-basis medical opinion based on review of 
the claims folder.  The opinion report discussed the relevant 
medical evidence of record, including in-service treatment 
for osteomyelitis and the subsequent post-service course of 
the disability.  The physician noted that the osteomyelitis 
had been inactive without evidence of recurrence since 1955 
and that the ischemic foot shown in the terminal hospital 
records was on the left side, not the service-connected right 
foot.  He concluded that the veteran's overwhelming sepsis 
and asseminated intervascular coagulation were directly 
related to the right lower lobe pneumonia, tracheoesophageal 
fistula, and recurrent aspiration pneumonia.  The physician 
stated that the veteran's right chronic osteomyelitis of the 
tibia was asymptomatic at the time of his death and 
subsequently did not contribute to his demise.  There is no 
competent medical opinion to the contrary.  The Board finds 
this medical opinion to be of great probative weight and 
supplies more negative evidence against this claim.

The appellant's personal opinion, offered without the benefit 
of medical training or knowledge, that the service-connected 
disability caused or contributed to the veteran's death, is 
not competent evidence needed to establish service 
connection.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu.  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

In summary, there is no competent evidence to relate the 
cause of the veteran's death to his period of active service 
or to the service-connected osteomyelitis of the distal right 
tibia and significant negative evidence against this claim.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107(b).   

Entitlement to DIC Pursuant to 38 U.S.C.A. § 1318

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of 
compensation, or for any reason (including receipt of 
military retired pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22.  The service-connected disabilities must 
have been either continuously rated totally disabling for 10 
or more years immediately preceding death or continuously 
rated totally disabling for at least five years from the date 
of the veteran's separation from service. Id.  The total 
rating may be schedular or based on unemployability.  
38 C.F.R. § 3.22(c).      

In this case, at the time of his death, the veteran had a 
single service-connected disability, inactive osteomyelitis 
of the distal right tibia, rated as noncompensable from July 
1965.  There is no evidence in the claims folder, or 
allegation from the appellant, that the disability was 
totally disabling at any time prior to the veteran's death.  
Therefore, the veteran is not a "deceased veteran" for 
purposes of applying 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  
Accordingly, the appellant's claim must be denied for lack of 
legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).

Entitlement to Dependents' Educational Assistance

Chapter 35 of 38 U.S.C.A. provides for educational assistance 
for all eligible persons.  38 U.S.C.A. § 3510.  Generally, an 
eligible person is a child or surviving spouse of a person 
who died of a service-connected disability; or a child or 
spouse (or surviving spouse) of a person has (or died from) 
permanent, total disability resulting from a service-
connected disability.  38 U.S.C.A. § 3501(a).

In this case, at the time of his death, the veteran had a 
single service-connected disability, inactive osteomyelitis 
of the distal right tibia, rated as noncompensable.  
Therefore, he had no permanent, total service-connected 
disability.  As discussed above, the evidence does not show 
that the veteran died from a service-connected disability.  
Accordingly, the appellant is not an eligible person as 
defined by statute for purposes of establishing entitlement 
to Dependents' Educational Assistance.  Accordingly, the 
claim must be denied for lack of legal merit.  See Cacalda, 
supra.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.

Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35 is denied.   


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


